Graves, C. J.
This bill was demurred to for want of equity and dismissed. No discussion is desirable at this stage of the case. We have only a partial view now, and we cannot be certain as to what points the case may depend on when the merits are fully developed. Any special observations at this time might possibly mislead, or at least cause embarrassment. We are satisfied that the bill sets up equities in complainant, and that the jurisdiction cannot be denied.
The decree must be reversed, with costs, and the cause remanded with directions to overrule the demurrer and allow the defendants to answer in thirty days.
The other Justices concurred.